DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 02/28/2022 is acknowledged. Claims 14-29 are withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 and 02/04/2022 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 09/30/2022.  These drawings are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welch et al. (US 6,011,825).
Welch discloses production of radionuclides suitable for use in radiodiagnostic agents such as PET imaging agents and radiotherapeutic agents and/or compositions. In a preferred application, a biomedical cyclotron has been used to produce over 500 mCi of 64Cu having a specific activity of over 300 mCi/mu of Cu (abstract). Welch discloses that the amount of 64Cu required for imaging agents ranges from about 3 mCi to about 10 mCi when administered, and therefore, the amount of 64Cu produced for preparing the compositions is preferably ranges from at least about 10 mCi to at least about 30 mCi (Col 13 line 10-15). In one embodiment discloses that the radionuclidic purity of the accelerator produced 64Cu is dependent upon the isotopic composition of the target material and the energy of the charged-particle beam. The 64Cu after production runs and after separation of  64Cu from nickel ranged from about 0.01% to about 0.04%. Traces (<10.sup.-4 %) of other cobalt isotopes such as 56Co, 57Co and 58Co were also observed (Col. 18 line 1-10).  In one embodiment, a preferred radionuclide, 64Cu is produced by irradiating a 64Ni target material with a proton beam to effect the reaction 64Ni(p,n) 64Cu (Example 2). The 64Ni target is preferably irradiated at least about 1 hour, more preferably at least about 2 hours and most preferably at least about 4 hours. An irradiation time of 4 hours produces about 20% of the saturation yield. In a preferred method, the beam energy is at least about 5 MeV and the beam currents are sufficient to produce at least about 10 mCi of 64Cu and more preferably sufficient to produce at least about 100 mCi of 64Cu within about 36 hours, more preferably within about 24 hours, even more preferably within about 12 hours and most preferably within about 4 hours (Col. 13 line 55+). Separation 64Cu includes lipophilic copper chelates, monoclonal antibodies and antibody fragments and small peptides that can be used in both diagnosis and therapy. For example, discloses the preparation of 64Cu-labeled TETA-octreotide  radiolabeled compounds using 64CuCl (Col. 27 and Table 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (US 6011,825) in view of Carolyn Anderson et al. (Nuclear Medicine and Biology, 25, 523-530, 1998).
Welch discloses production of radionuclides suitable for use in radiodiagnostic agents such as PET imaging agents and radiotherapeutic agents and/or compositions. In a preferred application, a biomedical cyclotron has been used to produce over 500 mCi of 64Cu having a specific activity of over 300 mCi/mu of Cu (abstract). Welch discloses that the amount of 64Cu required for imaging agents ranges from about 3 mCi to about 10 mCi when administered, and therefore, the amount of 64Cu produced for preparing the compositions is preferably ranges from at least about 10 mCi to at least about 30 mCi (Col 13 line 10-15). In one embodiment discloses that the radionuclidic purity of the accelerator produced 64Cu is dependent upon the isotopic composition of the target material and the energy of the charged-particle beam. The 64Cu after production runs and after separation of  64Cu from nickel ranged from about 0.01% to about 0.04%. Traces (<10.sup.-4 %) of other cobalt isotopes such as 56Co, 57Co and 58Co were also observed (Col. 18 line 1-10).  In one embodiment, a preferred radionuclide, 64Cu is produced by irradiating a 64Ni target material with a proton beam to effect the reaction 64Ni(p,n) 64Cu (Example 2). The 64Ni target is preferably irradiated at least about 1 hour, more preferably at least about 2 hours and most preferably at least about 4 hours. An irradiation time of 4 hours produces about 20% of the saturation yield. In a preferred method, the beam energy 64Cu and more preferably sufficient to produce at least about 100 mCi of 64Cu within about 36 hours, more preferably within about 24 hours, even more preferably within about 12 hours and most preferably within about 4 hours (Col. 13 line 55+). Separation of nickel components from copper components in the dissolution solution is achieved using 0.5 M HCL (Col. 19 line 55-60).  Additionally, compounds which can be radiolabeled with 64Cu includes lipophilic copper chelates, monoclonal antibodies and antibody fragments and small peptides that can be used in both diagnosis and therapy. For example, discloses the preparation of 64Cu-labeled TETA-octreotide  radiolabeled compounds using 64CuCl (Col. 27 and Table 7). 
Welch fails to disclose bifunctional chelating agent DOTA in the composition.
Anderson discloses the use of copper radioisotopes in imaging and therapy applications has created a greater need for bifunctional chelates (BFCs) for complexing copper radioisotopes to biomolecules and demonstrated that the charge and lipophilicity of the Cu-BFC complex has a significant effect on the in vivo behavior of the radiolabeled Cu-BFC-biomolecule conjugate. Two macrocyclic backbones, dodecane and tetradecane, were evaluated; cyclen, DOTA, and DO2A were dodecane backbone derivatives, and cyclam, TETA, and et-cyclam were tetradecane backbone derivatives (abstract). Additional disclosure includes that compounds showed uptake and clearance through the liver and kidneys; however, the positively charged 64Cu complexes showed significantly higher uptake in both of these organs than did the negatively charged or neutral complexes.


Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618